Citation Nr: 9931771	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-00 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the right shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of the left 
shoulder.

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative arthritis of the left knee.

5.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the left knee 
subsequent to March 22, 1998.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1989.  This appeal arises from December 1997 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Cheyenne, Wyoming, regional office (RO).  

The December 1997 rating decision denied a compensable 
evaluation for service connected degenerative arthritis of 
the right shoulder; increased the evaluation of the service 
connected arthritis of the right knee to 10 percent disabling 
effective in October 1997; granted service connection for 
degenerative arthritis of the left knee and assigned a 20 
percent evaluation effective in October 1997; and granted 
service connection and assigned a noncompensable evaluation 
for degenerative arthritis of the left shoulder, also 
effective in October 1997.  

An April 1999 rating decision, in part, granted a 10 percent 
evaluation for degenerative arthritis of the right shoulder 
effective in October 1997; continued the 10 percent 
evaluation for degenerative arthritis of the right knee; 
granted a 10 percent evaluation for degenerative arthritis of 
the left shoulder effective in October 1997; and decreased 
the evaluation for degenerative arthritis of the left knee 
from 20 to 10 percent disabling effective March 22, 1998.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected right shoulder disability 
is manifested by X-ray findings of degenerative changes, and 
by painful motion; there is no instability, loss of strength, 
limitation of arm motion at shoulder level or ankylosis.

3.  The veteran's service connected right knee disability is 
manifested by X-ray findings of degenerative changes, and by 
painful motion; there is no lateral instability, loss of 
strength, or limitation of leg motion.  

4.  The veteran's service connected left shoulder disability 
has been manifested since October 1997 by X-ray findings of 
degenerative changes, and by painful motion; there has been 
no instability, loss of strength, limitation of arm motion at 
shoulder level or ankylosis.

5.  The medical evidence covering the period from October 28, 
1997, to March 21, 1998, demonstrated that the veteran's left 
knee disability was manifested by moderate lateral 
instability, X-ray findings of degenerative changes, and by 
painful motion, but not by limitation of leg motion.

6.  The medical evidence covering the period from March 22, 
1998, to the present demonstrates that the veteran's service 
connected left knee disability is manifested by X-ray 
findings of degenerative changes, and by painful motion; 
there is no lateral instability, loss of strength, or 
limitation of leg motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Codes 5003, 5200, 5201 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Codes 5003, 5257, 5260, 5261 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the left shoulder, since 
October 28, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 5003, 5200, 5201 
(1999).

4.  The criteria for an initial evaluation in excess of 20 
percent for degenerative arthritis of the left knee, from 
October 28, 1997, to March 21, 1998, based on lateral 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 5257 (1999).

5.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the left knee, from October 28, 
1997, to March 21, 1998, based on painful motion and X-ray 
findings, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.59, Code 5003 (1999).

6.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the left knee, since March 22, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Codes 5003, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Diagnostic code 5003, degenerative 
arthritis, requires rating under limitation of motion of the 
affected joints, if such would result in a compensable 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  Also, limitation of 
motion must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOGCPREC 9-98 (Aug. 14, 1998).

A VA examination was conducted in November 1997.  The veteran 
reported that he worked 40 hours per week maintaining and 
repairing engines for the city of Cheyenne.  He complained of 
constant aching in the anterior and posterior areas of the AC 
joints.  The pain was worsened by weather changes and more 
than 10 minutes of continuous repetitive movements, such as 
using a ratchet or wrench.  On examination, the shoulders 
were tender to palpation in the AC joint areas, both front 
and back.  Ranges of motion were as follows:  external 
rotation upwards from 0 to 90 degrees; internal rotation down 
from 0 to 90 degrees; flexion from 0 to 180 degrees; 
extension from 0 to 60 degrees; and abduction from 0 to 180 
degrees.  The veteran had a great deal of discomfort at about 
50% of movement everywhere.  

The veteran also reported constant pain of both knees with 
bending or kneeling.  He described the pain as from the 
lateral joint line to the lateral inferior part of the 
kneecaps.  There was a lump on the left side of the left knee 
with tenderness, and what felt like a tendon popping back and 
forth across it, which at times became stuck and caused 
severe pain.  Examination of the knees found both joints 
unstable, the right minimally and the left markedly.  There 
was a two by three centimeter hard, tender lump just above 
the left lateral joint line and the tendon or ligamentous 
structures did appear to pop back and forth across it with 
movement, causing pain.  The veteran was able to squat with 
great difficulty and was not able to duck walk.  Range of 
motion of the knees was from 0 to 145 degrees.  The 
assessment was arthritis of both shoulders and both knees, 
the left knee joint markedly unstable with a mass in the 
upper lateral left knee joint area which interfered 
moderately severely with normal function.

The same VA examiner evaluated the veteran again in March 
1998.  The veteran reported that he continued to work full-
time, and had had no hospitalizations or surgery since the 
previous examination.  He stated that his knees had worsened, 
and he had a lot of pain as well as constant aching, which 
disturbed his sleep.  Damp weather exacerbated his problems.  
The veteran reported instability, and stated that he wore an 
elastic sleeve support on days of extra pain. Examination of 
the knees showed flexion to 145 degrees and extension to 0 
degrees bilaterally.  The veteran refused to squat past 1/4 of 
the way down or to duck walk at all.  He was able to stand on 
his toes and heels without problems.  The areas of tenderness 
described by the veteran were anterior diffusely across the 
patellae and on either side of the knee caps, including the 
medial and lateral joint lines.  There was tenderness 
everywhere along the joint line, but the patellae themselves 
were not tender and moved normally and freely.  Both knees 
were moderately loose but still within normal limits without 
pain.  This looseness was primarily in an anterior-posterior 
direction; there was no looseness laterally or medially.  
Strength and repetitive movements were entirely normal 
including against resistance, with the exception of the 
veteran's refusal to squat or duck walk.  The right leg 
diameter was larger than that of the left leg, measured mid 
thigh and mid calf.  The examiner noted that the knot on the 
distal lateral femur above the lateral anterior joint line on 
the left was smaller than on the previous examination, was no 
longer tender, and there was no longer any snapping of 
tendon-like structures over the knot.  The veteran's gait, 
station, walking and getting out of a chair were normal.  
Assessment of the knees noted that X-rays showed mild 
degenerative changes and the suggestion of synovial 
osteochondromatosis.  Examination of the knees had actually 
improved since the previous examination, particularly on the 
left, as the left knee lump problems had totally resolved 
with the exception of the presence of the lump itself.

With respect to his shoulders, the veteran reported a 
constant ache day and night, which awoke him from sleep six 
nights out of seven.  The pain was worsened with drastic 
weather changes and using tools for several minutes.  The 
veteran was able to use air tools instead of hand tools at 
work which alleviated many of his problems there; the veteran 
had never missed any work due to his shoulder problems.  He 
reported a grinding sensation in both shoulders.  On 
examination of the shoulders, the ranges of motion were noted 
as: external rotation upwards from 0 to 90 degrees; internal 
rotation down from 0 to 90 degrees; flexion from 0 to 180 
degrees; extension from 0 to 60 degrees; and abduction from 0 
to 180 degrees.  All movements were accompanied by pain in 
the AC joint areas.  The AC joints were stable but tender to 
palpation bilaterally.  Strength testing was normal, but 
every direction was accompanied by grimaces and complaints of 
pain in the AC joint area.  Repetitive back and forth motions 
against resistance showed no loss of strength whatsoever, but 
were accompanied by complaints of pain and discomfort even 
with the first movement.  The pain did not appear to increase 
with repeated movements, and there was no decrease in 
strength or ability after 20 repetitions.  The assessment was 
X-ray evidence of degenerative changes in the AC and 
glenohumeral joints prominent on right, slightly less 
pronounced on left.  Range of motion normal with complaints 
of pain all directions as well as with strength testing.  
However, no increase in pain was noted with movement even 
against as much resistance as the examiner could provide for 
at least 20 times in each direction.  There was tenderness in 
the AC joints but no instability. 

Right Shoulder

Service connection for degenerative joint disease of the 
right shoulder and right knee was granted in June 1990.  A 10 
percent combined evaluation was assigned from February 1989.  
A separate 10 percent evaluation for the right shoulder 
disability was granted in April 1999, with the 10 percent 
evaluation assigned from October 1997.  

The VA examination findings do not demonstrate that the 
veteran's right shoulder disability warrants an increased 
evaluation.  The current 10 percent evaluation is based on X-
ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOGCPREC 9-98 (Aug. 14, 1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The VA examination findings indicate that 
the veteran continues to have pain on motion as well as 
tenderness, but no instability or loss of strength.  The 
examinations do not demonstrate limitation of arm motion at 
shoulder level or ankylosis which would allow an increased 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5200, 5201 
(1999).  

Right Knee

Service connection for degenerative joint disease of the 
right shoulder and right knee was granted in June 1990.  A 10 
percent combined evaluation was assigned from February 1989.  
A separate 10 percent evaluation for the right knee 
disability was granted in December 1997, with the 10 percent 
evaluation assigned from October 1997.  

The VA examination findings do not demonstrate that the 
veteran's right knee disability warrants an increased 
evaluation.  The current 10 percent evaluation is based on X-
ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOGCPREC 9-98 (Aug. 14, 1998); DeLuca, supra.  The VA 
examination findings indicate that the veteran continues to 
have pain on motion as well as tenderness, but no instability 
or loss of strength.  The current examination does not 
demonstrate any limitation of leg motion or lateral 
instability which would allow an increased evaluation.  
38 C.F.R. Part 4, Diagnostic Codes 5257, 5260, 5261 (1999).  




Left Shoulder

Service connection for degenerative arthritis of the left 
shoulder was granted in December 1997.  A noncompensable 
evaluation was assigned from October 1997.  In April 1999, 
the evaluation was increased to 10 percent from October 1997.

The VA examination findings do not demonstrate that the 
veteran's left shoulder disability warrants an increased 
evaluation at any time from October 1997 to the present.  In 
this regard, see Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  The current 10 percent evaluation is based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOGCPREC 9-98 (Aug. 14, 1998); DeLuca, supra.  The VA 
examination findings indicated that the veteran had pain on 
motion as well as tenderness, but no instability or loss of 
strength.  The examinations do not demonstrate limitation of 
arm motion at shoulder level or ankylosis which would allow 
an increased evaluation at any time from October 1997 to 
date.  38 C.F.R. Part 4, Diagnostic Code 5200, 5201 (1999).  

Left Knee

Service connection for degenerative arthritis of the left 
knee was granted in December 1997.  A 20 percent evaluation 
was assigned from October 1997.  In April 1999, the 
evaluation was reduced to 10 percent from March 1998.

In considering the veteran's left knee disability for the 
period from October 28, 1997, to March 21, 1998, (see 
Fenderson, supra.) the Board notes that the November 1997 
examination findings indicated marked instability of the left 
knee as well as pain on motion and X-ray findings of 
degenerative changes.  The Board is of the opinion that the 
veteran was properly evaluated with a 20 percent evaluation 
under Code 5257 for moderate instability; the examination 
findings did not indicate the presence of severe lateral 
instability necessary for a 30 percent evaluation under that 
code.  However, he is also entitled to a separate 10 percent 
evaluation for X-ray findings of arthritis and painful motion 
under 38 C.F.R. § 4.59.  VAOGCPREC 9-98 (Aug. 14, 1998); 
DeLuca, supra.  

Turning to the period from March 22, 1998, to date, the March 
1998 VA examination findings do not demonstrate that the 
veteran's left knee disability warrants an evaluation in 
excess of 10 percent during that period.  The current 10 
percent evaluation is based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59; DeLuca, supra.  The VA 
examination findings indicate that the veteran continues to 
have pain on motion as well as tenderness, but no instability 
or loss of strength.  The current examination does not 
demonstrate any limitation of leg motion or lateral 
instability which would allow an increased evaluation, and 
the examiner specifically noted improvement of the left knee 
disability between the two examinations.  38 C.F.R. Part 4, 
Diagnostic Codes 5257, 5260, 5261 (1999).  

















	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for degenerative 
arthritis of the right shoulder is denied.

An evaluation in excess of 10 percent for degenerative 
arthritis of the right knee is denied.

An evaluation in excess of 10 percent for degenerative 
arthritis of the left shoulder, since October 28, 1997, is 
denied.

An evaluation in excess of 20 percent for degenerative 
arthritis of the left knee, from October 28, 1997, to March 
21, 1998, based on lateral instability, is denied.

A separate 10 percent for degenerative arthritis of the left 
knee, from October 28, 1997, to March 21, 1998, based on 
painful motion and X-ray findings, is granted.

An evaluation in excess of 10 percent for degenerative 
arthritis of the left knee, since March 22, 1998, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

